Citation Nr: 0722750	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-09 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral shoulder 
disability, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to April 
1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a determination 
of the VA Regional Office (RO) in Muskogee, Oklahoma that 
declined to reopen the claim of service connection for 
bilateral shoulder disability, to include degenerative 
arthritis.  The issue was remanded by a decision of the Board 
dated in May 2005.

The Board would point out that service connection for 
bilateral shoulder disability as secondary to service-
connected disability was denied by Board decision dated in 
May 2005.  Therefore, service connection for bilateral 
shoulder disability on a secondary basis is no longer at 
issue or for appellate consideration.


FINDINGS OF FACT

1.  Service connection for a bilateral shoulder condition 
with arthritis was denied in an RO decision dated in November 
1996.

2.  Evidence received subsequent to the November 1996 RO 
determination, when considered by itself or together with 
previous evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for bilateral shoulder 
disability.

3.  Bilateral shoulder disability was first clinically 
indicated many years after discharge from service.




CONCLUSIONS OF LAW

1.  The November 1996 RO decision denying service connection 
for bilateral shoulder disability, including arthritis, is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1104 (2006).

2.  The evidence received subsequent to the RO's November 
1996 decision is new and material and the appellant's claim 
of entitlement to service connection for a bilateral shoulder 
disorder, including arthritis, is reopened. 38 C.F.R. § 3.156 
(2006).

3.  Bilateral shoulder disability, to include arthritis, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107, (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran avers that he now has bilateral shoulder 
disability, including arthritis, that is of service onset for 
which service connection should be granted.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for bilateral shoulder 
disability has been accomplished.  As evidenced by the 
statement of the case and the supplemental statements of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  The RO informed the appellant in various letters 
of what the evidence had to show to substantiate the claim, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claim.  He has 
also been advised to submit relevant evidence or information 
in his possession. 38 C.F.R. § 3.159(b).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for bilateral shoulder disability, including arthritis.  He 
has been afforded VA examination in this regard, and private 
clinical records have been received and associated with the 
claims folder.  There is no indication from either the 
appellant or his representative that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that further assistance from VA would not aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issue on appeal. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is ready 
to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis or degenerative joint disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2006); 38 C.F.R. §§  
3.307, 3.309 (2006).

Factual background and legal analysis

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral shoulder 
disability.

The RO denied service connection for a shoulder condition by 
rating action dated in November 1996.  The veteran did not 
file a timely appeal and this determination is final. See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1104 
(2006).  The appellant attempted to reopen his claim for such 
in a statement received in October 2001.  Because the 1996 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated de novo. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  Claims that are the 
subject of final decisions can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2006) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1996 RO decision 
denying service connection for a bilateral shoulder condition 
with arthritis included service medical and VA outpatient 
records showing no treatment or diagnosis of a shoulder 
disorder.  The RO denied service connection on the basis that 
the claim was not well grounded as there was no competent 
evidence establishing that the veteran had a current shoulder 
disorder or disability.

The evidence received after the RO's 1996 denial of the claim 
of service connection for a shoulder disorder includes 
private medical reports dated between 2002 and 2004 
reflecting treatment for various disabilities, including 
bilateral shoulder arthritis.  VA outpatient records dated 
between 1998 and 2004 indicate complaints of multiple joint 
arthritis.  The results of VA examinations are of record and 
include the opinion of a physician who performed an 
examination for the VA in April 2003 to the effect that the 
veteran had bilateral shoulder strain that was more likely 
than not related to injury in service.  The Board finds that 
the April 2003 medical report potentially links the claimed 
shoulder disorder to service.  As such, it is not cumulative 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been 
submitted, and the claim of service connection for bilateral 
shoulder disability, including arthritis, is reopened.  The 
appeal is granted to this extent.  

2.  Service connection for bilateral shoulder disability, to 
include arthritis.

Factual background.

The service medical records reflect that the appellant was 
treated for injuries to knees as the result of a reported 
fall from a telephone pole in 1967.  He reported no trauma to 
the shoulders.  As noted previously, the service medical 
records make absolutely no reference to injury or treatment 
for shoulder complaints or symptoms during service.  He was 
afforded a VA examination in May 1973 referable to knee 
disability, but did not indicate that he had any problems 
with his shoulders.  When examined in July 1979 for a 
condition unrelated to this appeal, the appellant noted that 
he had been involved in truck accident in 1977 and injured 
his back.  No shoulder complaints were recorded at that time 
or when he was subsequently examined by VA in July 1993 and 
January 1995. 

The veteran filed a claim for service connection for shoulder 
disability in October 1996 indicating that arthritis in other 
joints had spread to his shoulders.  On ensuing VA 
examination in November 1996, he related that he had 
developed pain in the left shoulder joint within the past six 
months.  Private clinic records dated in August 2002 reflect 
a diagnosis of bilateral shoulder arthritis.  The veteran was 
provided a VA examination for compensation purposes by a 
contract physician in April 2003 where it was noted that he 
"allegedly" developed bilateral shoulder degenerative joint 
disease after falling from a telephone pole with outstretched 
arms and hands while serving in the U.S. Marines in 1967  An 
X-ray of the shoulders was interpreted as negative.  The 
examiner opined that the veteran's bilateral shoulder strain 
that was more likely than not related to an incident while 
serving in the Marines.

An opinion regarding the etiology of the appellant's 
bilateral shoulder disability was subsequently sought from a 
VA examiner who wrote that upon complete review of the claims 
folder, there was no mention or documentation of injury, 
pain, or treatment of any upper extremity joint during 
service.  It was concluded that based on such information, it 
was less likely than not that the veteran's fall off a 
telephone pole during service caused any injury to the upper 
extremities.  

Legal analysis

The record reflects that the veteran has provided an account 
of injury in service and now states that he developed 
shoulder problems as the result of such trauma.  However, his 
assertions in this regard are belied by the objective record 
which only reflects a report of injury to the knees.  No 
shoulder complaints were shown during active duty, nor was 
the medical discharge examination report for knee disability 
indicative of any symptoms or defects in this regard.  It is 
thus found that his account of shoulder injury in service is 
not credible.  The first post service clinical indication of 
any complaints affecting the shoulders is shown more than 20 
years after discharge from active duty when he sought 
treatment for pain diagnosed as bilateral shoulder arthritis 
in 2002.  

The Board finds that the lack of a showing of shoulder injury 
in service, and no symptoms in this regard for so many years 
after release from active duty militate against a finding of 
any continuity of symptomatology deriving from the claimed 
in-service injury. See 38 C.F.R. § 3.303(c).  Similarly, any 
degenerative joint disease of the shoulders was first 
clinically demonstrated many years after discharge from 
service and may not be presumed to have been incurred 
therein. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006). 

The Board does observe that when the appellant was examined 
for VA compensation purposes in April 2003, the examiner 
stated that it was at least as likely as not that current 
bilateral shoulder strain was related to injury in service.  
It is not apparent that examiner reviewed the record prior to 
providing this opinion.  Therefore, despite the reasons 
advanced in support of the opinion, it is found that the 
examiner's finding is flawed as it appears to have been based 
on the veteran's own reported history which is contradicted 
by the in-service medical record.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held, 
for example, that a post-service reference to injuries 
sustained in service without a review of service medical 
records is to be given little to no weight. Grover v. West, 
12 Vet. App. 109, 112 (1999).  The Court has also held that a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Additionally, a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional. LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

The Board points out that while it does not appear that the 
clinical record was considered on the April 2003 examination, 
a VA examiner did review the evidence in April 2004 and found 
that the lack of documentation of shoulder injury in service 
made it less likely that current disability was related to 
service.  The Board finds that the VA examiner's opinion is 
more probative and competent as the record was reviewed prior 
to the opinion.

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence. Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  Under the circumstances, there is no 
adequate basis to conclude that current bilateral shoulder 
disability is related in any way to service.  Therefore, 
service connection must be denied.  For the foregoing 
reasons, the Board concludes that the preponderance of the 
evidence is against the claim. See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

New and material evidence has been received to reopen the 
clam of service connection for bilateral shoulder disability.  
The appeal is granted to this extent.

Service connection for bilateral shoulder disability, 
including arthritis, is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


